Citation Nr: 0726931	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-09 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
September 1966.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Seattle, Washington, that denied the benefit sought on 
appeal.  The matter is currently being handled by the RO in 
Reno, Nevada.  

The Board notes that at the May 2007 hearing the veteran 
testified that he has hypertension and a kidney condition 
that may be secondary to his PTSD.  In a June 2004 letter the 
veteran raises the issues of hypertension, congestive heart 
failure, arthritis in both knees, arthritis in the right hip, 
and kidney failure.  In a July 2003 medical examination, the 
issue of Agent Orange exposure is discussed in connection 
with the veteran's kidney condition.  These issues are 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD.  Establishment 
of service connection for PTSD requires:  (1) medical 
evidence diagnosing PTSD; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  The ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C. § 1154(b), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis.  See VAOPGCPREC 12-99 
(October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

The veteran's claim for service connection for PTSD is in 
need of further development before adjudication can take 
place.  In June 2004 the veteran filed a VA Form 21-4142 in 
which he stated that he has received medical treatment from 
Redding Medical Center, Mirtha Balcazar, M.D., and Bruce 
Bartlow, M.D.  A single record from Dr. Bartlow dated from 
December 2004 has been received, but the file does not 
document that attempts were ever made to obtain records from 
the remaining sources.  These records, and any additional 
records Dr. Bartlow may have, must be obtained.  In addition, 
on his VA Form 9, the veteran stated that he continues to 
treat for his PTSD through the VAMC facility in Las Vegas.  
Any new VAMC treatment records should also be obtained.

The remainder of the veteran's personnel file must also be 
obtained.  A March 2003 request indicates that only certain 
pages of the file were sought.  No matter the likelihood of 
the other pages containing relevant information, all pages 
must be obtained.  It is unknown what information could be 
contained in the remainder of the file.  The file does not 
show that any further attempts were made to obtain records 
from the veteran's personnel file beyond the March 2003 
request.  The full personnel record must be obtained.  

An attempt at verification of the veteran's stressors through 
the U.S. Army and Joint Services Records Research Center is 
also needed before adjudication may take place.  A February 
2007 formal finding indicates that at the time, a meaningful 
search for verification of his stressors could not be made.  
However, at the May 2007 hearing the veteran provided 
additional details to his stressors and this information may 
now allow for a meaningful search.  As summarized from his 
hearing testimony, the veteran's stressors consist primarily 
of two experiences from his active duty.  First, prior to the 
veteran's service in Vietnam, the veteran served on board a 
wooden mine sweeper that searched the Tonkin Bay.  As a mine 
sweeper, he was under the constant threat of enemy attack and 
lived in constant fear for his life.  The veteran testified 
this occurred in 1964.  The veteran entered active duty on 
August 31, 1964 and testified that he served in Vietnam in 
1965, so this narrows the months for the mine sweeping 
experience to September, October, November, or December of 
1964.  When the veteran's full personnel record is obtained a 
more exact time frame for this experience may be 
ascertainable. 

Second, around August of 1965 while in Vietnam, the veteran 
was at a river encampment and was overrun by the enemy.  He 
was with approximately 15 other men at the time.  This 
happened near Hill Top 327 in the vicinity of Danang.  As the 
veteran and the other men were running toward the boats for 
safety, a friend of the veteran's, [redacted] or [redacted], was 
killed in action.  Mr. [redacted] was a third class petty 
officer and was a gunner's mate.  He was one of the five men 
assigned to the same gunboat as the veteran.  In a VA Form 
21-4138 from September 2003, the veteran further stated that 
upon reaching the safety of the patrol boat after witnessing 
the death of Mr. [redacted], the veteran began returning fire 
with his 50 caliber machine gun.  The skipper of the patrol 
boat was a first classman by the name of Westmoreland.  

An attempt was made to verify the death of Mr. [redacted] by a 
single internet search of a single website in November 2006.  
No results for the name [redacted] were obtained from this 
search.  The Board finds that this attempt at verification is 
insufficient, and that particularly in light of the 
additional information provided by the veteran's hearing 
testimony, a more meaningful attempt can now be made.    

Additionally, a remand is required in order to afford the 
veteran a VA examination to determine the nature and etiology 
of his PTSD.  The veteran has not yet been afforded such an 
examination.  In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005). Such an examination or opinion 
is necessary to make a decision on a claim if all of the lay 
and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.  Here, the veteran has a 
current diagnosis of PTSD, documented in a July 2003 report 
of James W. Tufts, MSW, LICSW, and his stressors may now be 
verifiable.  In an April 2003 report of David Jarvis, M.D., 
an association is made between the veteran's PTSD and his 
Vietnam riverboat experiences, although it is unclear whether 
this is strictly the veteran's self-report or also Dr. 
Jarvis' assessment.  A VA examination is required to provide 
a more definitive link between the veteran's currently 
diagnosed PTSD and service, if one exists.

Finally, the veteran is entitled to proper VCAA notice under 
38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b).  While VCAA 
letters were sent to the veteran in April 2003, March 2005, 
and November 2006, the notices do not inform him of what 
medical and lay evidence is necessary to substantiate a 
service connection claim PTSD specifically.  The notices 
discuss stressors and the requirements for a general service 
connection claim, but it is not clear that this constitutes 
sufficient notice.  Adequate notice must be afforded to the 
veteran.



Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b), that includes but is 
not limited to, an explanation as to what 
information or evidence is needed to 
substantiate a service connection claim 
for PTSD.

2.  Contact the veteran and request that 
he provide any additional authorization 
forms necessary to allow the RO to obtain 
his full and complete medical records 
from Redding Medical Center, Mirtha 
Balcazar, M.D., and Bruce Bartlow, M.D., 
and from any other private treatment 
provider he has seen since discharge in 
relations to his claim for PTSD.  
Additionally, confirm the spelling of 
these names and the proper addresses with 
the veteran.  Thereafter, the RO should 
attempt to obtain the records.  Do not 
associate duplicate records with the 
file.

3.  Obtain and associate with the claims 
file all records from the VA treatment 
facility in Las Vegas, Nevada.  Ask the 
veteran if he has received treatment from 
any other VA facility and obtain and 
associate with the claims file any such 
records.  Do not associated duplicate 
records with the file.

4.  Ensure that VA has complied with its 
duty to assist the veteran under 
38 C.F.R. § 3.159(c)(2) by requesting all 
personnel records from the National 
Personnel Records Center.  Associate all 
such records with the veteran's claim 
folder.  If no records can be obtained 
after an exhaustive search, VA's efforts 
and any resolution determined must be 
fully documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006) must be complied with.

5.  Contact the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
and attempt to verify the veteran's 
claimed stressors as described above.  
Following the receipt of a response from 
the JSRRC the RO should prepare a report 
detailing the nature of any stressor 
which is determined to be established by 
the record. If no stressor has been 
verified, the RO should so state in its 
report and associate the report with the 
claims file.

6.  Schedule the veteran for a VA PTSD 
examination by a VA psychiatrist. All 
indicated tests and studies (to include 
psychological testing, as appropriate) 
should be accomplished, and all clinical 
findings should be reported in detail.

The claims folder must be provided to the 
examiner for review. The examiner must 
state in the examination report that the 
claims folder has been reviewed. As part 
of the examination, the examiner should 
discuss any links between his current 
symptomatology and the claimed in-service 
stressors.

The examiner must express an opinion as 
to whether it is "more likely than not" 
(likelihood greater than 50%), "at least 
as likely as not" (50%), or "less likely 
than not" (less than 50% likelihood) that 
the veteran has PTSD that is based upon 
specified in-service stressors or any 
other psychiatric disorder that is 
related to the veteran's military 
service. A complete rationale should be 
provided for any opinion or conclusion.
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of the conclusion (e.g., diagnosis, 
etiology) as it is to find against the 
conclusion.

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

